Wilson, J. We are unable to understand upon what ground the court below rendered judgment against appellants, Hibbard and Spencer. So far as the record discloses, they were never brought within the jurisdiction of the court. The summons issued by the justice was served upon Bartlett only, and he alone appeared. Judgment was rendered by the justice against him only, and he alone appealed. Hibbard and Spencer neither joined in the appeal, nor were brought into the superior court by process, nor did they appear to the suit in person or by attorney. The fact that they were copartners with Bartlett did not authorize the rendition of a judgment against them in a suit to which they had not been made parties by the service of process or by their voluntary appearance. The' court was, therefore, without jurisdiction to render judgment against them. But had appellants all been properly before, the court, we are of opinion that appellee was not entitled to recover in his own name upon the tickets in question. They were neither due-bills nor promissory notes, but. naerely acknowledgments of indebtedness to the person to whom they were issued. While no particular form of words is necessary to constitute a promissory note, and while it need not contain the words “promise to pay,” it is settled that in the absence of such words, there must be other words of equivalent import. Parsons on Notes and Bills, 24. Thus the words “ good to A B or order for $100,” held, a promissory note. Franklin v. March, 6 N. H. 364. So where the promise was to be accountable to A or order, for $100. Morris v. Lee, 2 Ld. Raym. 1396. In these and like cases, it is held that the words used are equivalent to a promise to pay. Here the only words used are “ Cartage Ticket, 50 cents, Hibbard, Spencer & Co.” There is not only no promise to pay, but no words of equivalent import. Standing alone, and without extraneous proof, their meaning and effect is wholly conjectural; and to characterize as a negotiable promissory note, an instrument which is so uncertain or defective in its terms as to require outside proof of its meaning, is unwarranted. It appeared in evidence that the tickets in question were issued to Fitzgerald by appellants, from time to time, for carting goods to and from their store, and the amounts represented by the tickets were paid to him or his employes upon presentation to appellants. We can not regard these tickets as constituting negotiable paper, any more than would be a pass book, in which had been entered credits for like services rendered. The most that can be properly claimed for them is, that thev are in the nature of vouchers, or acknowledgments of services rendered by Fitzgerald to appellants, upon which the law implies a promise to pay to him, but not to a third person, for such services. They are merely non-negotiable dioses in action, upon which suit can only he brought in the name of Fitzgerald. In Weston v. Myers, 33 Ill. 424, relied on by the learned counsel for appellee, the words of the instruction were “good for fifty cents.” They were held to constitute a promissory note; and properly, the words “good for” being, as already said, equivalent to the words “I promise to pay.” That case is not in conflict with the views herein expressed. The judgment of the court below is reversed and the cause remanded. Judgment reversed.